United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2712
                                    ___________

United States of America,              *
                                       *
                  Appellee,            * Appeal from the United States
                                       * District Court for the District
       v.                              * of Nebraska.
                                       *
Judith Lopez-Ayala, also known as      *      [UNPUBLISHED]
Merechilda Prado-Perales,              *
                                       *
                  Appellant.           *
                                  ___________

                              Submitted: December 16, 1999

                                   Filed: December 29, 1999
                                    ___________

Before McMILLIAN and FAGG, Circuit Judges, and BOGUE,* District Judge.
                            ___________

PER CURIAM.

      After deplaning passenger Judith Lopez-Ayala consented to a search at the
Omaha airport, police found cocaine and heroin taped to her body. Lopez-Ayala later
pleaded guilty to possession with intent to distribute the drugs, reserving the right to
appeal the district court's denial of her motion to suppress them. On appeal, Lopez-
Ayala first contends her consent to the search of her person was not voluntary because

      *
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
she kept her arms close at her sides. Having carefully reviewed the record, we
conclude the district court did not commit clear error in finding Lopez-Ayala's consent
was voluntary. See United States v. Sanchez, 156 F.3d 875, 878 (8th Cir. 1998).
Considering the totality of the circumstances, police could reasonably believe the
search was consensual. See id. Lopez-Ayala's consent to the pat-down search
distinguishes this case from United States v. Eustaquio, No. 99-1722, 1999 WL
1133751 (8th Cir. Dec. 13, 1999), and United States v. Tovar-Valdivia, 193 F.3d 1025
(8th Cir. 1999), where it was undisputed that the defendants did not consent to any
touching by the officers. Lopez-Ayala also asserts the airport stop ripened into a
seizure requiring a reasonable suspicion of criminal activity when the officer told her
he was investigating drug flow at the airport and inquired whether she was carrying any
drugs. Lopez-Ayala relies on United States v. Millan, 912 F.2d 1014 (8th Cir. 1990),
and United States v. Nunley, 873 F.2d 182 (8th Cir. 1989). Contrary to Lopez-Ayala's
suggestion, these cases do not establish that a seizure occurs whenever an officer
identifies himself as a drug enforcement agent and makes the suspect aware she is the
focus of a drug investigation. See United States v. McKines, 933 F.2d 1412, 1417-18
(8th Cir. 1991) (en banc); United States v. Dixon, 51 F.3d 1376, 1380 (8th Cir. 1995).
These factors without more do not convert a consensual encounter into a seizure. See
Dixon, 51 F.3d at 1380. We have reviewed the relevant circumstances and conclude
the district court properly found the encounter was consensual and no seizure occurred.
Last, asserting a limited knowledge of the English language, Lopez-Ayala contends she
did not voluntarily waive her Miranda rights and submit to interrogation. Considering
both the conduct of law enforcement officials and Lopez-Ayala's ability to resist any
pressure, we conclude Lopez-Ayala's capacity for self-determination was not critically
impaired. See United States v. Larry, 126 F.3d 1077, 1079 (8th Cir. 1997). At the
time of her waiver, Lopez-Ayala was twenty-nine years old, had been in the United
States for eight years, had earlier contacts with law enforcement, and had responded
to the officer's earlier questioning about the purpose of her trip, her plane ticket, and
other matters. See Sanchez, 156 F.3d at 878. The district court could properly
conclude Lopez-Ayala understood English well enough to knowingly and voluntarily

                                          -2-
waive her Miranda rights. We thus affirm the district court's denial of Lopez-Ayala's
motion to suppress.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-